DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of SEQ ID NO: 1 in the reply filed on 9/27/21 is acknowledged.  The traversal is on the ground(s) that there appears to be no burden to search the entire scope of the claim. This is not found persuasive because it is first noted that under PCT Rule 13.1 that burden is not necessarily the standard. Further, the species and claim need to be analyzed for compliance with 35 USC 101 and 102 for example.
The requirement is still deemed proper and is therefore made FINAL.
	SEQ ID NO:1 was found in the prior art and claims rejected as set forth below. Applicants state that at least claims 1-2 and 5-8 encompass the elected species. Claim 3 recites sequences such as SEQ ID NO: 5 which corresponds to a subsequence of SEQ ID NO: 1 (compare residues 370-374). Since claim 1 refers to ‘having a histidine-rich sequence’ the sequence of SEQ ID NO: 5 would be present in a search of SEQ ID NO: 1. Claim 4 reads on the elected species for the same reason. 
	Claims 1-8 are being examined.

Priority
This application is a 371 of PCT/JP2019/020181 05/21/2019 and claims foreign benefit of JAPAN 2018-105652 05/31/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/20 has been considered by the examiner.

Claim Objections
Claims 3-6 are objected to because of the following informalities:  
Claim 3 line 3 ends in a semicolon but a colon is appropriate because a list of options follows line 3.
Claim 4 line 3, claim 5 line 2 and claim 6 line 2 recite ‘which is as’. It appears that the phrase ‘which is’ is appropriate.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites ‘histidine-rich sequence’ which is defined on page 15 (section 0019). Claim 2 recites the definition of ‘histidine-rich sequence’. However, the definition is already a required part of claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
prima facie case are discussed below.
Further, to provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include: a) the scope of the invention; b) actual reduction to practice; c) disclosure of drawings or structural chemical formulas; d) relevant identifying characteristics including complete structure, partial structure, physical and/or chemical properties, and structure/function correlation; e) method of making the claimed compounds; f) level of skill and knowledge in the art; and g) predictability in the art.
(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 broadly recites ‘a peptide having a histidine-rich sequence’ and ‘A production inhibitor and/or scavenging promoter’.
Claims 5-6 recognize that the amino acid sequence can contain one or a plurality of amino acids substituted, deleted, added or inserted. SEQ ID NO: 1 is 507 amino acids in length. When residues 370-374 are retained (see SEQ ID NO: 5) any of residues 1-369 and 375-507 can be substituted. When residues are substituted with any of the 20 naturally occurring amino acids 20 (i.e. 953674316406250000000000000000000000000000000000000000) different possible peptides.
(2) Level of skill and knowledge in the art/predictability in the art:
Panchenko et al. (‘Prediction of functional sites by analysis of sequence and structure conservation’ Protein Science 2004 v13 pages 884-892) recognizes that functional annotation transferred from one protein to another can result in incorrect functional assignment (page 884 first column).
In the instant case, the instant specification teach data related to SEQ ID NO:1. However, data related to SEQ ID NO: 1 does not necessarily relate to any substitutions, deletions, additions or insertions into SEQ ID NO:1.
(3) Physical and/or chemical properties and (4) Functional characteristics:
Claim 1 recites ‘A production inhibitor and/or scavenging promoter’.
There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in the functions as recited in the claim. The instant specification teach data related to SEQ ID NO:1. However, data related to SEQ ID NO: 1 does not necessarily relate to any substitutions, deletions, additions or insertions into SEQ ID NO:1. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:

The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon (product of nature) without significantly more. The claim(s) recite(s) peptides/compositions which correspond to products of nature (fragments of and/or the actual full length protein as discussed in detail below). This judicial exception is not integrated into a practical application because there is no additional elements that apply or use the judicial exception. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.

In comparison to the subject matter eligibility test as set forth in the guidance, the claims are drawn to peptides/compositions. Thus the answer to step 1 is yes. 
The instant specification (page 3 section 0005) recognizes histidine-rich glycoprotein as a natural protein. Sakaguchi et al. (WO 2017/061354 as cited with IDS 11/24/20) is not in the English language. The English language equivalent is US 2018/0265894 (as cited with IDS 11/24/20; all references will be to the English language equivalent ‘Sakaguchi’). Sakaguchi teach SEQ ID NO: 10 as the histidine-rich glycoprotein (example 3 specifically section 0110) which is the same as instant SEQ ID NO:1 which is the elected species. Further, Sakaguchi teach the protein has the property of production suppressing activity on reactive oxygen molecular species (section 0115) thus meeting the instant claim limitations. In relation to prong one of step 2a of the guidance the answer is yes because the compounds correspond to natural proteins (i.e. products of nature which are a natural phenomenon). 
In relation to prong two of step 2a, the instant claims are product claims and do not require any additional elements that apply the judicial exception in a manner that imposes a meaningful limit on the judicial exception. Thus the answer to prong two of step 2a is no.
Further, the Myriad Supreme Court decision (Association for Molecular Pathology v. Myriad Genetics, 569 U.S. 12-398 (2013)) stated: “Myriad’s claims are not saved by the fact that isolating DNA from the human genome severs the chemical bonds that bind gene molecules together” (page 2 and 14). In the instant case, even if applicants amend to require fragments of SEQ ID NO: 1, the claims are not saved by the fact that the peptides of the instant claims correspond to fragments (the protein with severed bonds). 
i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117 (explaining that the bacterial mixture of Funk Brothers “was not patent eligible because the patent holder did not alter the bacteria in any way”). The claims do not require any additional features that add significantly more to the exceptions.
Further, there is no evidence of any markedly different characteristic. With respect to functional language in claim 1, Sakaguchi teach SEQ ID NO: 10 as the histidine-rich glycoprotein (example 3 specifically section 0110) which is the same as instant SEQ ID NO:1 which is the elected species. Further, Sakaguchi teach the protein has the property of production suppressing activity on reactive oxygen molecular species (section 0115). MPEP 2106.04(c) II C recognizes that a change cannot be an inherent or innate characteristic on the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Thus the answer to step 2b is no because there is not adequate evidence to conclude that the claims include significantly more than the judicial exception.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakaguchi et al. (WO 2017/061354 as cited with IDS 11/24/20). 
Sakaguchi et al. (WO 2017/061354 as cited with IDS 11/24/20) is not in the English language. The English language equivalent is US 2018/0265894 (as cited with IDS 11/24/20; all references will be to the English language equivalent ‘Sakaguchi’).
 Sakaguchi teach SEQ ID NO: 10 as the histidine-rich glycoprotein (example 3 specifically section 0110). Sakaguchi teach the protein has the property of production suppressing activity on reactive oxygen molecular species (section 0115). Sakaguchi teach the protein in a composition (section 0115).
In relation to the instant claims, SEQ ID NO:10 of Sakaguchi is the same as instant SEQ ID NO:1 which is the elected species. 
In relation to the histidine-rich sequence, residues 330-389 of SEQ ID NO: 10 of Sakaguchi are the same as residues 330-389 of instant SEQ ID NO:1. Further, GHHPH as recited in claim 3 (SEQ ID NO: 5) corresponds to residues 370-374 of SEQ ID NO: 10.

With respect to being an active ingredient, Sakaguchi expressly teach certain amounts of the protein and activities associated with the protein (section 0115).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,504,731 (‘731’ as cited with IDS 11/24/20). Although the claims at issue are not identical, they are not patentably distinct from each other.
	731 recites histidine-rich glycoprotein as an active ingredient (claim 1 lines 4-5).
In relation to the instant claims, histidine-rich glycoprotein (SEQ ID NO:1 of 731) is the same as instant SEQ ID NO:1 which is the elected species. 

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,696,321 (‘321’). Although the claims at issue are not identical, they are not patentably distinct from each other.
	321 recites histidine-rich glycoprotein (claim 1 lines 12-13) as part of an administration.


Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14-33 of copending Application No. 15/762,564 (reference application; ‘564’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	564 recites a protein (claim 33) that is HRG (histidine-rich glycoprotein) (claim 29).
In relation to the instant claims, histidine-rich glycoprotein (SEQ ID NO:10 of 564) is the same as instant SEQ ID NO:1 which is the elected species. 

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-6 of copending Application No. 16/973,441 (reference application; ‘441’). Although the claims at issue are not identical, they are not patentably distinct from each other.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	441 recites histidine-rich glycoprotein (claim 1).
In relation to the instant claims, histidine-rich glycoprotein (SEQ ID NO:1 of 441) is the same as instant SEQ ID NO:1 which is the elected species. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658